Case 1:20-cv-00417-JJM-PAS Document 14-1 Filed 10/27/20 Page 1 of 2 PageID #: 468




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 JOSEPH GRILLO, pro se                     :
                                           :
                 Plaintiff,                :
                                           :
         v.                                :        C.A. No. 2020-CV-0417-JJM-PAS
                                           :        (R.I. Superior Court C.A. PC-2020-5326)
 ERIC LYNN ANDRIST,                        :
                                           :
                 Defendant                 :

                             DEFENDANT’S MEMORANDUM
                    IN SUPPORT OF MOTION FOR ENTRY OF A DEFAULT

         Defendant submits this Memorandum in support of his Motion, pursuant to Fed.R.Civ.P.

 55(a), requesting that the Clerk enter a default against Plaintiff with respect to the Counterclaim

 filed in this action (CM/ECF 4).

         Rule 55(a) calls for the Clerk to enter a default when a party has failed to plead or

 otherwise defend. Defendant filed the Counterclaim on September 25, 2020. CM/ECF 4.

 Plaintiff’s deadline for responding to the Counterclaim expired on October 16, 2020.

 Fed.R.Civ.P. 12(a)(1)(B). In an October 5, 2020 text order, the Court granted Plaintiff’s

 assented-to motion to extend the response date to October 23. Today is October 27, and no

 responsive pleading has been filed.1

         For these reasons, Defendant respectfully requests that the Clerk enter a default with

 regard to the Counterclaim filed in this matter.




         1
                 The Court may take judicial notice of its own docket to confirm these facts.
                 Fed.R.Ev. 201(b).
Case 1:20-cv-00417-JJM-PAS Document 14-1 Filed 10/27/20 Page 2 of 2 PageID #: 469




                                                            Respectfully submitted,

                                                            Defendant Eric Lynn Andrist

                                                            By his attorney,

                                                            /s/ Samuel D. Zurier
                                                            Samuel D. Zurier (#3576)
                                                            55 Dorrance Street, Suite 400
                                                            Providence, Rhode Island 02903
                                                            (401) 861-0200; (401) 861-2922 (fax)
                                                            sdz@zurierlaw.com
 October 27, 2020




                                                     CERTIFICATE OF SERVICE

         I hereby certify that on this 27th day of October, 2020, I served a copy of this Motion for
 Entry of Default through the Court’s CM/ECF system and by first class mail, postage prepaid,
 upon Plaintiff at the following address:

            Joseph Grillo
            73 Primrose Hill Road
            Barrington, RI 02806

            /s/ Samuel D. Zurier
 U:\Andrist\Drafts\Memorandum ISO Motion for Entry of a Default.wpd




                                                                       2
